Case 5:19-cv-01626-SMH-MLH Document 9 Filed 08/10/20 Page 1 of 1 PageID #: 49



                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

PATRICK JOHNSON                                   CIVIL ACTION NO. 19-1626-P

VERSUS                                            CHIEF JUDGE HICKS

STEVE PRATOR, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

       THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this 7th

day of August, 2020.




                                     CHIEF JUDGE S. MAURICE HICKS, JR.
                                      UNITED STATES DISTRICT COURT
